Citation Nr: 0930188	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disability of the 
cervical and thoracic spine.

2.  Entitlement to service connection for bilateral shoulder 
disability, claimed as secondary to disability of the 
cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The Board notes that, as indicated in an RO rating decision 
dated in November 1968 and an RO letter to the Veteran in 
December 1968, the Veteran was awarded service connection for 
sacro-iliac strain, but apparently for VA treatment purposes 
only.  The procurement of VA records which are not currently 
associated with the claims file, of VA treatment in September 
1968, as discussed in the November 1968 rating decision and 
December 1968 letter, are addressed in the remand below.   
This matter was further discussed at the Veteran's March 2009 
Board hearing.  See March 2009 Board hearing transcript 
(Tr.), page 9.  In light of the above, the matter of 
entitlement to service connection for low back disability, 
for VA compensation purposes, is referred to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A service treatment record dated in January 1968 indicates 
that the Veteran was seen for back pain.  By history, he had 
been lifting heavy objects two days earlier.  He complained 
of a dull aching sensation in the sacro-iliac region and 
denied radiation of pain.  Physical examination revealed 
muscle spasm in the sacroiliac region.  The diagnosis is not 
entirely legible but appears to indicate a lumbosacral 
disorder or injury.  The plan of treatment was physical 
therapy, medication and light duty.  

Clinical evaluation of the Veteran's spine was evaluated as 
normal at the Veteran's June 1968 service separation 
examination.  

Documentation dated in September 1968 from the VA outpatient 
clinic at Ft. Snelling in St. Paul, Minnesota, indicates that 
the Veteran was authorized to receive VA medical care for a 
back condition on prima facie evidence of eligibility.  A VA 
rating decision dated in November 1968 includes a finding 
that the service connection for treatment purposes only was 
warranted for sacro-iliac strain.  The RO noted that service 
treatment records showed that the Veteran was treated for 
sacro-iliac strain in January 1968, and that a VA outpatient 
examination in September 1968 showed a low dorsal spine pain.  
In December 1968 the VA outpatient clinic sent a letter to 
the Veteran stating that VA's Adjudicative Division had ruled 
that his sacro-iliac strain was service-connected, and that 
he was therefore eligible for treatment of the condition by 
VA.

At his March 2009 Board hearing, the Veteran's representative 
noted that the treatment records referred to in the November 
1968 rating decision were not associated with the claims file 
and had not been sought by the RO.  He requested that this 
matter be remanded to the AOJ so that these records could be 
obtained and associated with the claims file.  See Tr. at 2.  
The Veteran described this treatment as having occurred in 
the Fall of 1968, at a VA hospital at Ft. Snelling, in St. 
Paul, Minnesota.  (Tr. at 5-6, 10-12.)  The Board finds that 
such records of VA treatment would be useful in adjudication 
of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c).

If the above-described VA records of treatment for back or 
neck disability within one year of discharge from service are 
received, a supplemental VA medical opinion that takes into 
account the findings in the VA treatment records would be 
useful in adjudication of the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d).

The issue of entitlement to service connection for bilateral 
shoulder disability, claimed as secondary to disability of 
the cervical and thoracic spine, is deferred pending 
completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for cervical and thoracic 
spine disabilities, and bilateral shoulder 
disability, from the date of his discharge 
from service.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that are 
indicated to be available and have not been 
previously obtained.

Records sought must include records of VA 
treatment from August 1968 to December 
1968 for back disability at a VA medical 
facility at Ft. Snelling, in St. Paul, 
Minnesota.  (See report of VA outpatient 
clinic received in October 1968; RO rating 
decision dated in November 1968; RO letter 
to Veteran dated in December 1968; March 
2009 Board Hearing Transcript at pages 2, 
5-6, 10-12.)

2.  If new records of treatment for back 
or neck disability reasonably proximate to 
service are obtained (such as the above-
described records of VA treatment for back 
disability in 1968), the RO should obtain 
a supplemental VA medical opinion, to 
include consideration of whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
any current disability of the cervical or 
thoracic spine began during service or is 
related to any incident of service.  

If the reviewing physician determines that 
another examination of the Veteran would 
be useful in providing such an opinion, 
the Veteran should be scheduled for a VA 
examination.

The AOJ should send the claims file to the 
reviewing physician for review, and the 
clinician should indicate that the claims 
file was reviewed.

The reviewing physician is requested to 
provide a complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




